NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANTHONY LOZANO SOLIS,                           No. 20-17140

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02378-ROS-CDB

CHARLES L. RYAN, Director of Arizona
Department of Corrections; et al.,              MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Arizona state prisoner Anthony Lozano Solis appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Solis failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to his safety. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (a prison official is deliberately indifferent only if he or she “knows of and

disregards an excessive risk to inmate health or safety; the official must both be

aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he [or she] must also draw the inference”).

      The district court did not abuse its discretion in denying Solis’s motion to

compel because the denial did not result in actual or substantial prejudice. See

Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (setting forth standard of

review and holding a district court’s “decision to deny discovery will not be

disturbed except upon the clearest showing that denial of discovery results in

actual and substantial prejudice to the complaining litigant”).

      Solis’s motion for an in camera review of court logs, set forth in his reply

brief, is denied as moot.

      AFFIRMED.




                                          2                                     20-17140